FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

USHA BHASIN,                                
                              Petitioner,            No. 03-73481
                    v.
                                                     Agency No.
                                                     A77-424-778
ALBERTO R. GONZALES,* Attorney
General,                                               OPINION
                     Respondent.
                                            
           On Petition for Review of an Order of the
                Board of Immigration Appeals

                     Argued and Submitted
           April 15, 2005—San Francisco, California

                      Filed September 1, 2005

        Before: Donald P. Lay,* Betty B. Fletcher, and
           Michael Daly Hawkins, Circuit Judges.

                  Opinion by Judge B. Fletcher




   *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).
   *The Honorable Donald P. Lay, Senior United States Circuit Judge for
the Eighth Circuit, sitting by designation.

                                 12037
12040               BHASIN v. GONZALES


                        COUNSEL

Robert B. Jobe, Esquire, San Francisco, California, for the
petitioner.

Victor M. Lawrence, Office of Immigration Litigation, United
States Department of Justice, Washington, D.C., for the
respondent.
                      BHASIN v. GONZALES                   12041
                          OPINION

B. FLETCHER, Circuit Judge:

   Petitioner Usha Bhasin, a native and citizen of India, peti-
tions for review of the Board of Immigration Appeals’s (“the
Board”) denial of her motion to reopen her proceedings fol-
lowing its decision dismissing her appeal of the Immigration
Judge’s (“IJ”) denial of applications for asylum and withhold-
ing of removal. Because we conclude that Bhasin established
prima facie eligibility for withholding of removal through evi-
dence not available at the time of the original hearing, and
because the Board otherwise abused its discretion in denying
the motion to reopen, we grant the petition for review and
remand to the Board with instructions to either grant relief or
to remand to the Immigration Judge for a hearing on the
newly presented evidence. We also hold that it was error for
the Board to deny the motion as a matter of discretion under
the fugitive disentitlement doctrine.

FACTUAL BACKGROUND & PROCEDURAL HISTORY

  A.   Facts Presented at the Hearing

   Petitioner Bhasin appeared before an IJ on May 11, 1999,
and provided testimony supplementing her application for
asylum, together establishing the facts set forth below.
Because neither the IJ nor the Board made any adverse credi-
bility finding, we accept the petitioner’s factual contentions as
true. Kalubi v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir. 2004);
Navas v. INS, 217 F.3d 646, 652, n.3 (9th Cir. 2000).

   Usha Bhasin, a 63-year-old native and citizen of India,
entered the United States on a B-1 non-immigrant visa on
February 23, 1998, and applied for asylum and withholding of
removal several months later. Her claims for relief are
founded on her fears that she will be attacked and possibly
killed by the Islamic militant group known as the “Jammu and
12042                 BHASIN v. GONZALES
Kashmir Liberation Front” (“JKLF”), because of her eldest
son’s role as a government “inspector” in the Border Security
Force (“BSF”). Several members of her family have already
disappeared, and she claims that this persecution is on account
of membership in her familial social group.

   Bhasin’s son Yogesh Kumar joined the BSF in 1991 and
was posted on the border with Pakistan in the state of Jammu
and Kashmir in India. Petitioner joined him there and lived
peacefully for many years. Bhasin testified that her son
became “famous” for his arrests of many militants crossing
the border from Pakistan, and thus became a target of the mil-
itant organizations. In particular, when he arrested a leader of
the JKLF named Shabir Shah, the JKLF stepped up its search
for Yogesh.

   On the night of December 15, 1996, four armed men who
identified themselves as members of the JKLF arrived at Bha-
sin’s home, looking for Yogesh. When she informed them
that she did not know where he was, they slapped her, forci-
bly kidnaped her, and took her to a small hut in the woods
where they tied her to a tree and beat her severely. Bhasin tes-
tified that the men pulled out her hair and hit her with the butt
of a gun, at which time she “passed out.” She was held for
four days, tied to a cot, during which time the men repeatedly
asked her about the whereabouts of her son. She was told that
because of the arrest of their leader, Shabir Shah, they were
going to “eliminate each member of [Bhasin’s] family.”
Eventually, she was released on the side of the road and some
passers-by helped her to safety.

   When she returned home, she discovered that her younger
son, Pawan, was missing. He has yet to be found. Because of
the threats made to her by the members of JKLF, Bhasin
believes that her youngest son was abducted and likely killed
by the JKLF. Soon after the disappearance of Pawan, Bhasin
contacted the BSF, who in turn contacted Yogesh and directed
him to return home. Out of safety concerns, the BSF decided
                       BHASIN v. GONZALES                  12043
to transfer Yogesh to another part of the Pakistani border.
Bhasin then relocated to Delhi, south of Jammu and Kashmir.

   Bhasin testified that after several months in Delhi, BSF
officials visited her at her home and informed her that Yogesh
had been missing for a week. In support of her asylum appli-
cation, Bhasin submitted a letter she received from a BSF
Commandant confirming that Yogesh was missing. Further
investigation led to the conclusion that Yogesh and some
other BSF agents had been captured or killed along the Paki-
stani border, likely by the JKLF, though no “concrete results”
of the investigation were revealed.

   A few months later, on November 28, 1997, two men
knocked on Bhasin’s door. When she asked who it was, they
responded that they would not “spare” her, that they had
already abducted her two sons, and that they would kill her.
As Bhasin hid, the men threw a piece of paper at or through
the door, fired shots in the air, and left. The note repeated that
they had taken the sons, that one by one they would eliminate
Bhasin’s family, and that they would spare no one. Bhasin
reported the incident to the BSF Commandant, but he told her
that it was impossible to provide security for BSF families.

   Frightened for her life, Bhasin left India and entered the
United States on a B-1 visitor visa on February 23, 1998. At
the time of the original hearing before the IJ, Bhasin reported
that she spoke occasionally with her younger daughter on the
phone, who reported that the neighbors had been asked by
presumed JKLF agents about where Bhasin was. At that time,
the younger daughter lived with Bhasin’s brother, while her
older daughter, Indu, was married and lived in the state of
Uttar Pradesh, to the south of Delhi. Yogesh’s wife was living
in the state of Punjab with her parents.
12044                      BHASIN v. GONZALES
  B.    Proceedings Before the IJ and Board

   The IJ found that Bhasin had established a well-founded
fear of persecution,1 but denied eligibility for asylum and
withholding because the persecution was not “on account of”
one of the five enumerated grounds. Specifically, the IJ stated,
“Here, respondent may have a well-founded fear of harm, but
that harm stems from retribution threatened by the JKLF
because of the actions taken by her son, Yogesh Kumar, in the
arrest of JKLF leadership.” The IJ specifically rejected Bha-
sin’s claims that she had been persecuted on account of an
imputed political opinion and on account of her membership
in a particular social group, namely her family.

   The Board affirmed. First, the Board did not specifically
address whether Bhasin had established past persecution or a
well-founded fear of future persecution, but obliquely stated,
“Even accepting the truth of the testimony, the Immigration
Judge was correct in holding that the respondent failed to
prove persecution on account of” either protected ground.
Specifically, the Board rejected Bhasin’s claim that she had
been persecuted on account of imputed political opinion
because the “actions of the militants reflect a vendetta against
the respondent’s eldest son and not a belief that the respon-
dent held certain political opinions.” Similarly, the Board con-
cluded that Bhasin had failed to establish persecution on
account of membership in her family social group because the
“respondent was victimized because the JKLF wanted to
locate her son, and perhaps as a means of retribution against
  1
    The IJ’s oral decision is slightly equivocal on whether he was making
a finding based on past persecution or on a well-founded fear of future
persecution. The IJ found that, “Here, respondent may have a well-
founded fear of harm, but . . . .” In addition, the hearing transcript clearly
indicates that the IJ believed that Bhasin had a well-founded fear of perse-
cution, in which he stated, “such persons may have a well-founded fear of
harm, which I believe she does, but . . .” , and “Now I do believe that you
have a legitimate fear from harm . . . .”
                         BHASIN v. GONZALES                      12045
the son, but not on account of membership in a particular
social group.” The Board then made the following finding:

      Moreover, other close members of the respondent’s
      family are living in India without difficulty. The
      JKLF has not persecuted the respondent’s brother,
      two daughters, or one daughter-in-law, the wife of
      her missing eldest son.

It is later-discovered evidence presented in the motion to
reopen that rebuts this critical finding. Finally, the Board con-
cluded that Bhasin was not eligible for asylum and withhold-
ing because Bhasin “has not established that her alleged
persecution is countrywide.”

  C.    Facts Presented in the Motion to Reopen and
        Supporting Declaration

   Bhasin timely moved to reopen her proceedings in order to
present previously unavailable evidence, focusing solely on
“membership in a particular social group” as a protected
ground.2 She presented evidence in the form of a sworn decla-
ration that her two daughters and her son-in-law (who live
together), had received death threats while the appeal before
the Board was pending, including blank letters dotted with
blood, blood-stained rags left on their doorstep, and violent
verbal threats over the telephone similar to the threats made
to Bhasin herself when she was in India. In one phone call,
Bhasin’s daughter was told that her brothers were missing,
and that everyone in her family would soon disappear.

   Bhasin also testified in her declaration that both her daugh-
ters and her son-in-law have now disappeared; she has not
heard from them since October 24 or 25, 2002. She continued
to try to telephone them for a period of six months. She has
  2
   Bhasin has similarly restricted her petition for review to the social
group protected ground.
12046                BHASIN v. GONZALES
concluded that their phone has been disconnected. When Bha-
sin contacted her daughters’ neighbors, they also informed her
that the daughters and son-in-law had not been seen since that
date.

  D.    Board’s Denial of the Motion to Reopen

  On September 9, 2003, the Board denied Bhasin’s motion
to reopen. After reciting some of the basic facts contained
within the motion and supporting affidavit, the Board pro-
vided the following analysis:

    We find that the respondent’s declaration is self-
    serving and that it is not highly probative in her
    case.

    By means of the current motion, which is unsup-
    ported by any documentation except for the respon-
    dent’s own declaration and a copy of our April 2003
    decision, the respondent has failed to satisfy the
    heavy evidentiary burden relevant to reopening. See
    Matter of Coelho, supra.

(emphasis added). The Board then went on to deny relief on
a separate ground, namely the fugitive disentitlement doc-
trine:

    In addition, we find that denial of the motion to
    reopen is appropriate as a matter of discretion. . . .
    the respondent failed to appear for removal from the
    United States when she was ordered to report on July
    16, 2003, which is substantiated by a notice in the
    file. We note that the respondent submitted the pres-
    ent motion on July 15, 2003, when her scheduled
    removal was imminent. Her failure to report in
    accordance with the removal order operated as a
    serious adverse discretionary factor warranting the
                      BHASIN v. GONZALES                  12047
    denial of this motion. See Matter of Barocio, 19 I&N
    Dec. 255 (BIA 1985).

                         ANALYSIS

   Bhasin challenges both the denial of the motion to reopen
on the merits and the discretionary denial on the basis of the
fugitive disentitlement doctrine. We review the Board’s denial
of a motion to reopen for abuse of discretion, regardless of the
underlying relief requested. INS v. Doherty, 502 U.S. 314,
323 (1992). We review the Board’s determination of purely
legal questions de novo. Singh v. INS, 213 F.3d 1050, 1052
(9th Cir. 2000). Factual findings are reviewed for substantial
evidence. Sharma v. INS, 89 F.3d 545, 547 (9th Cir. 1996).

   The Board has the discretion to deny a motion to reopen
“even if the party moving has made out a prima facie case for
relief.” 8 C.F.R. § 1003.2(a). However, we will reverse a
denial of a motion to reopen if the denial was “arbitrary, irra-
tional, or contrary to law.” Singh v. INS, 295 F.3d 1037, 1039
(9th Cir. 2002) cert. denied, 123 S. Ct. 2605 (2003) (quoting
Ahwazi v. INS, 751 F.2d 1120, 1122 (9th Cir. 1985)). In addi-
tion, the Board must show proper consideration of all factors,
both favorable and unfavorable, in determining whether to
grant a motion to reopen, Virk v. INS, 295 F.3d 1055, 1060
(9th Cir. 2002), and must articulate its reasons for denying
such a motion. Romero-Morales v. INS, 25 F.3d 125, 129 (9th
Cir. 1994).

  A.   Denial of Motion on the Merits

  A motion to reopen must “state the new facts that will be
proven at a hearing to be held if the motion is granted and
shall be supported by affidavits or other evidentiary material.”
8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R. § 1003.2(c)(1) (2003).
The evidence presented must be “material,” and the applicant
must show that the evidence “could not have been discovered
or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1)
12048                 BHASIN v. GONZALES
(emphasis added). An applicant must demonstrate that the
new evidence, when considered together with the evidence
presented at the original hearing, would establish prima facie
eligibility for the relief sought. cf. Eide-Kahayon v. INS, 86
F.3d 147, 150 (9th Cir. 2003) (stating that motions to reopen
can be denied for failure to comply with these requirements).

  1.    Prima Facie Eligibility for Asylum or Withholding

   In order for a person to be eligible for asylum, he must
demonstrate a well-founded fear of persecution on account of
one of five protected grounds. 8 U.S.C. §§ 1158(b)(1)
and 1101(a)(42)(A). A well-founded fear must be subjectively
and objectively reasonable. Mgoian v. INS, 184 F.3d 1029,
1035 (9th Cir. 1999); Montecino v. INS, 915 F.2d 518, 521
(9th Cir. 1990). The subjective prong is satisfied upon credi-
ble testimony that the applicant genuinely fears harm. Singh
v. Moschorak, 53 F.3d 1031, 1034 (9th Cir. 1995). The objec-
tive prong may be satisfied “ ‘in one of two ways: either by
establishing that she has suffered persecution in the past or by
showing that she has a good reason to fear future persecu-
tion.’ ” Sael v. Ashcroft, 386 F.3d 922, 924-925 (9th Cir.
2004) (quoting Mgoian, 184 F.3d at 1035).

   [1] A person who establishes that he or she was subjected
to persecution in the past is entitled to a presumption of a
well-founded fear of future persecution. Popova v. INS, 273
F.3d 1251, 1259 (9th Cir. 2001). Otherwise, an applicant must
generally show an individualized, rather than a generalized,
risk of persecution. Hoxha v. Aschcroft, 319 F.3d 1179, 1182
(9th Cir. 2003). This may be demonstrated in several ways,
either by establishing “a pattern or practice of persecution of
persons similarly situated,” or by showing membership in a
“disfavored group” coupled with a showing that the individual
is likely to be “targeted” for persecution as a member of that
group. Sael, 386 F.3d at 925.

   [2] Next, the person seeking relief must also show that the
feared persecution is being carried out “on account of” one of
                      BHASIN v. GONZALES                  12049
the five protected grounds enumerated in the statute, includ-
ing “membership in a particular social group.” See INS v.
Elias-Zacarias, 502 U.S. 478, 481 (1992). This may be estab-
lished by direct or circumstantial evidence. Sangha v. INS,
103 F.3d 1482, 1486-87 (9th Cir. 1997).

  [3] We have recently reaffirmed that “family membership
may constitute membership in a ‘particular social group.’ ”
Thomas v. Gonzales, 409 F.3d 1177, 1180 (9th Cir. 2005) (en
banc). Specifically, we held that white South African family
members who were “targeted on account of their shared,
immutable, characteristic, namely, their familial relationship”
with a hated boss met 8 U.S.C. § 1101’s requirement that the
persecution be on account of one of the five protected
grounds. Id. at 1189.

   The standard for establishing eligibility for withholding of
removal is more stringent. An applicant must demonstrate a
“clear probability” of persecution if removed, meaning that it
is “more likely than not” that persecution would occur. Al-
Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001).

    a.   Past Persecution or a Well-founded Fear of Future
         Persecution

   As explained above, the IJ already determined that Bhasin
has established either past persecution (entitling her to a pre-
sumption of a well-founded fear of future persecution) or a
well-founded fear of future persecution. The Board did not
disturb this finding. We conclude that both findings are sup-
ported by substantial evidence.

    b.   Nexus to a Protected Ground

  [4] In light of the evidence presented at the original hearing
and the evidence submitted with the motion to reopen that
would likely be proven if another hearing were granted, we
conclude that Bhasin has established a prima facie case of
12050                 BHASIN v. GONZALES
persecution “on account of” membership in a particular social
group. Bhasin testified at the original hearing that she was
attacked, kidnaped, beaten until she “passed out,” and
detained for four days tied to a cot because of the actions of
her son. And although it is well-recognized that “[p]ersecutors
do not always take the time to tell their victims all the reasons
they are being beaten or kidnaped or killed,” Gafoor v. INS,
231 F.3d 645, 650 (9th Cir. 2000), in this case they did. Bha-
sin’s captors specifically told her that because Yogesh had
arrested their leader, Shabir Shah, they were going to “elimi-
nate each member of [Bhasin’s] family.” When she was
released, she discovered that her younger son had disap-
peared. Soon afterward, Yogesh himself went missing. Bhasin
was again threatened a few months later; at that time her per-
secutors told her that they had taken her sons, and reiterated
that her whole family would be eliminated.

   [5] Since the original hearing, Bhasin has learned that her
daughters and son-in-law were threatened in a similar manner,
receiving verbal threats, blood-stained blank letters, and
blood-soaked rags delivered to the house. The verbal threats
specifically referred to other members of the family disap-
pearing, and reiterated that everyone in her family would soon
disappear. In October 2002, Bhasin’s two daughters and son-
in-law disappeared, and have not been heard from since. We
conclude that this is a strong prima facie case of persecution
on account of membership in a familial “social group.”

  Both the IJ and the Board originally denied relief on the
merits because each said that the JKLF was not motivated by
membership in a social group, but rather by a desire to locate
Yogesh, or as a means of retribution against Yogesh. In sup-
port of this conclusion, the Board stated:

    The respondent was victimized because the JKLF
    wanted to locate her son, or perhaps as a means of
    retribution against the son, but not on account of
    membership in a particular social group. Moreover,
                          BHASIN v. GONZALES                         12051
      other close members of the respondent’s family are
      living in India without difficulty. The JKLF has not
      persecuted the respondent’s brother, two daughters,
      or one daughter-in-law, the wife of her missing
      eldest son.

In her declaration in support of her motion to reopen, how-
ever, Bhasin presented evidence that completely undermined
this rationale for concluding that the “on account of” require-
ment had not been satisfied. Indeed, her affidavit established
that three more relatives have disappeared, two of them the
exact relatives that the Board referenced as not being targeted
for persecution, and which at the time belied her social group
claim.3 See Cuadras v. United States, 910 F.2d 567, 571 (9th
Cir. 1990) (concluding that claims of family-based persecu-
tion were undercut by the fact that relatives still lived in home
country). It is because of this direct relationship between the
Board’s justification for its initial denial and Bhasin’s newly
presented evidence, that we are somewhat perplexed by the
Board’s statement that the evidence presented in the affidavit
is “not highly probative in her case.”4
  3
     The government argues that Bhasin is improperly challenging the
Board’s original merits determination, which has become final, through a
motion to reopen. We clarify that we are not reviewing the original Board
decision directly. Our task is simply to determine whether, in light of the
evidence presented both at the original hearing and that which would
likely be proved through new evidence to be presented at a subsequent
hearing were the motion to reopen to be granted, the petitioner has estab-
lished a prima facie case of eligibility for asylum. Eide-Kahayon v. INS,
86 F.3d 147, 150 (9th Cir. 2003). It is important to our analysis that Bha-
sin’s newly-presented evidence directly addressed the Board’s reasons for
its initial denial of eligibility.
   4
     The government argues that the Board’s statement in its first decision
that relatives remained unharassed in India was “simply dicta.” We dis-
agree. The Board relied on this point to support its conclusion that the per-
secution was motivated by retribution against Yogesh rather than by
membership in his family. In any case, Bhasin’s declaration addresses and
undermines both parts of the Board’s rationale. First, it is apparently no
longer true that Bhasin’s relatives remain unharmed. Second, because
12052                     BHASIN v. GONZALES
   [6] We address one additional point. The government
argues that the Board’s characterizations of Bhasin’s affidavit
as “self-serving” and “unsupported by any documentation”
were not the reasons for the Board’s denial of the motion to
reopen. Rather, according to the government, the Board
denied the motion because the Bhasin did not meet her “heavy
burden.” This argument strains credulity. The Board clearly
discredited Bhasin’s affidavit because it found it was “self-
serving” and “unsupported,” grounds that are not only con-
trary to this circuit’s established case law,5 but also com-
pletely inappropriate in this case, where Bhasin had already
testified credibly and her testimony had been credited by the
IJ. By labeling her testimony “self-serving,” the Board implic-
itly found Bhasin’s testimony to be incredible because Bhasin
had a motive to be untruthful. We have long held that credi-
bility determinations on motions to reopen are inappropriate.
See Ghadessi v. INS, 797 F.2d 804, 806 (9th Cir. 1986) (“As
motions to reopen are decided without a factual hearing, the
Board is unable to make credibility determinations at this

Yogesh has already disappeared, apparently into the hands of the JKLF,
further attacks on family members are inconsistent with any notion that
the JKLF is seeking information about his whereabouts or seeking retribu-
tion for his actions.
   5
     Ladha v. INS, 215 F.3d 889, 905 n.17 (9th Cir. 2000) (noting that
exclusion of “self-serving” documents is “not sound practice”); Arulam-
palam v. Ashcroft, 353 F.3d 679, 688 (9th Cir. 2003) (“it is inappropriate
to base an adverse credibility determination on an applicant’s inability to
obtain corroborating affidavits from relatives or acquaintances living out-
side of the United States—such corroboration is almost never easily avail-
able.”) (quoting Sidhu v. INS, 220 F.3d 1085, 1091-92 (9th Cir. 2000); see
also Ghadessi v. INS, 797 F.2d 804, 806 (9th Cir. 1986) (stating that
unless alleged facts in support of a motion to reopen are “inherently unbe-
lievable,” corroborating evidence is generally not required to establish a
prima facie case). We recognize that the REAL ID Act recently amended
8 U.S.C. § 1158(b)(1)(B)(ii) and 8 U.S.C. § 1231(b)(3)(C) to allow the
trier of fact to require corroborating evidence. Here we address only evi-
dence submitted in support of a motion to reopen that was never submitted
to the trier of fact, namely the IJ.
                      BHASIN v. GONZALES                  12053
stage of the proceedings.”) Indeed, facts presented in affida-
vits supporting a motion to reopen must be accepted as true
unless inherently unbelievable. Limsico v. INS, 951 F.2d 210,
213 (9th Cir. 1991). We now reiterate that the self-serving
nature of a declaration in support of a motion to reopen is not
an appropriate basis for discrediting its content.

  2.   Evidence Not Previously Available

   The government argues that denial of the motion to reopen
was also proper because the information presented in Bhasin’s
declaration in support of her motion could have been pre-
sented “at an earlier stage in the proceedings.” Yet the Board
did not rely on this rationale in denying the motion. We “can-
not affirm the BIA on a ground upon which it did not rely.”
Navas v. INS, 217 F.3d 646, 658 n. 16 (9th Cir. 2000). In any
case, both the statute and the regulation indicate that the evi-
dence must not have been available to be presented “at the
former hearing.” 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R.
§ 1003.2(c)(1). The proffered testimony concerns events that
happened after the “former hearing” before the IJ. The gov-
ernment’s argument that the information was previously
available because it became available during the pendency of
the appeal to the Board does not comport with the statute and
regulation.

   [7] Overall, we conclude that the Board abused its discre-
tion in refusing to reopen Bhasin’s proceedings. She provided
new evidence that if proved would have established prima
facie eligibility for relief. Although the Board can deny such
a motion as a matter of discretion even where a prima facie
case has been shown, such discretion is not unbounded. Here,
the Board improperly discredited her testimony, calling it
“self-serving.” In addition, the Board did not take into proper
consideration relevant factors weighing in favor of reopening,
including the nature of the harassment endured by her daugh-
ters and son-in-law and their disappearance after she left
India. Likewise the Board incorrectly determined that Bha-
12054                 BHASIN v. GONZALES
sin’s testimony regarding her family was “not highly proba-
tive in her case.” This finding is unsupported by substantial
evidence, especially because her new testimony addressed one
of the key problems identified by the Board in its initial order
denying relief. Under these circumstances, we have little trou-
ble concluding that the Board’s decision to deny the motion
to reopen was “arbitrary, irrational, or contrary to law.” Singh,
295 F.3d at 1039.

  B.    Discretionary Denial of the Motion under the Fugitive
        Disentitlement Doctrine

   Bhasin also contends that the Board abused its discretion
when it denied her timely motion to reopen as a matter of dis-
cretion. In issuing its discretionary denial, the Board deter-
mined that denial of the motion was appropriate because she
had “failed to report in accordance with the removal order”
and that this “operates as a serious adverse discretionary fac-
tor warranting denial of this motion.” The Board cited to Mat-
ter of Barocio, 19 I&N Dec. 255 (BIA 1985), which holds
that persons who choose to “disregard the order of deportation
against them by refusing to report on their appointed date of
departure” may have “their motion to reopen [ ] denied as a
matter of discretion.” Bhasin contends that the Board repeat-
edly failed to properly serve her or her attorney with notice
of the removal order and other critical documents, and that
she should therefore not be penalized for her failure to report.

   [8] The “fugitive disentitlement doctrine” is a “severe sanc-
tion that we do not lightly impose.” Antonio-Martinez v. INS,
317 F.3d 1089, 1091 (9th Cir. 2003) (internal quotations omit-
ted). Where appropriate, the doctrine serves the legitimate
policies of deterring the improper conduct of flight and pre-
venting the issuance of unenforceable judicial orders. Id. at
1091-92 (citing Paretti v. United States, 143 F.3d 508, 511
(9th Cir. 1998) and United States v. Gonzalez, 300 F.3d 1048,
1051 (9th Cir. 2002)).
                       BHASIN v. GONZALES                  12055
   [9] We conclude that the Board abused its discretion in
denying the motion to reopen on the basis of the fugitive dis-
entitlement doctrine. The record makes clear that on more that
one occasion, critical documents were sent to wrong
addresses by the agency. First, when Bhasin’s original attor-
ney in this matter filed his notice of appearance, he used an
address on Blake Street in Berkeley, California. Though that
attorney never filed a notice of change of address, the agency
inexplicably began sending correspondence to an address on
Sansome Street in San Francisco, California. When the Board
issued its initial decision denying eligibility for asylum and
withholding of removal, it mailed its decision to a second
address on Sansome Street in San Francisco, California. Dur-
ing this period, Bhasin’s original attorney consistently used
his Berkeley address when corresponding with the agency.
Bhasin asserts that this failure to mail the initial denial of her
administrative appeal to the correct address resulted in her
failure to file a timely petition for review of the Board’s origi-
nal decision. Similarly, the agency’s notice to report for
removal was sent to the second Sansome Street address, an
incorrect address for Bhasin’s first attorney.

   Second, after Bhasin’s current attorney had filed a notice of
appearance in the matter, the agency mailed its opposition to
the motion to reopen only to Bhasin, not to either of her coun-
sel. Yet even this mailing was sent to an incorrect address.
Bhasin’s stated address throughout the proceedings was 1489
Fruitdale Avenue, Apartment 15, in San Jose, California. The
opposition to the motion to reopen, which argued that Bha-
sin’s case should be dismissed under the fugitive disentitle-
ment doctrine, was sent to 1498 Fruitdale Avenue, the last
two digits of the numerical address transposed. For this rea-
son, Bhasin claims that she was never given the opportunity
to argue against the agency’s assertion that she had become
a fugitive from justice.

  [10] Under these extraordinary circumstances of failed
notice procedures, we conclude that it was inappropriate for
12056                 BHASIN v. GONZALES
the Board to deny Bhasin’s timely motion to reopen on the
basis of the fugitive disentitlement doctrine. Not only are
there serious questions as to whether Bhasin ever properly
received the notice to appear for removal, this case is unlike
the cases in which the Board and this court have labeled
someone a fugitive from justice. For example, in Matter of
Barocio, relied upon by the Board here, the agency presented
to the Board “return receipts signed by both the male respon-
dent [Barocio] and the office of his prior attorney which ver-
ify that they received the notice to report.” 19 I&N Dec. at
256. The agency also detailed its efforts to locate the respon-
dents, including attempts to locate them at “their last known
address, the male respondent’s last known place of employ-
ment, the postal service, the California Department of Motor
Vehicles, and the local gas and telephone companies.” Id.; see
also Antonio-Martinez, 317 F.3d at 1091 (applying fugitive
disentitlement doctrine where immigrant had lost contact with
counsel and the agency and all efforts to contact him had
failed for over two years). We find no such deliberate flouting
of the immigration laws in the present case.

                        CONCLUSION

   In sum, we conclude that the Board improperly discounted
Bhasin’s testimony in her affidavit presented in conjunction
with her motion to reopen. If proved, the facts asserted would
establish a strong prima facie case of eligibility for asylum
and withholding of removal. Given the Board’s improper
implicit credibility findings and its failure to consider factors
in Bhasin’s favor, we conclude that the Board abused its dis-
cretion in denying Bhasin’s motion to reopen. Likewise, in
light of the agency’s numerous flawed mailings of notice in
this case, invocation of the fugitive disentitlement doctrine
was inappropriate, and discretionary denial of the motion to
reopen was therefore an abuse of discretion. We remand this
matter to the Board for further proceedings.

  PETITION GRANTED. REMANDED.